DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant election with traverse to Invention I (claims 1-7) is acknowledged.  Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/29/2021.

Applicant's election with traverse of Invention I in the reply filed on 1/29/2021 is acknowledged.  The traversal is on the ground(s) that “there would be no serious burden on the Examiner, if the Examiner were to search both alleged Inventions I and II simultaneously.”  This is not found persuasive. Because Applicant has not provided evidence or identified such evidence now of record showing the inventions to be obvious in view of one-another, nor clearly admitted on record that this is the case, the conclusion is made that Applicant considers the inventions to be patentably distinct. The different inventions contain features and/or steps which make them distinct and which would therefore require being individually searched and individually addressed in the written Office Action, thus prima facia a serious burden.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leitner (US 6,942,233).

Regarding claim 1, Leitner teaches: a retractable vehicle step assembly comprising: 
a drive shaft (250) comprising a spline (element 250 is described as splined at least in column 23, line 66); and 
a step (224) coupled to the drive shaft through a step linkage system (including, but not limited to, elements 230 a,b, 238, 254, 256, 258), the step being moveable between an extended position (as shown in Fig. 7) and a retracted position (as shown in Fig. 8), wherein the step linkage system comprises: 
a first step linkage (including elements 230b, 238, 254, 256, 258, as best shown in Fig. 11) defining a spline engagement opening (the opening extending through the centers of the elements which make the first step linkage in Fig. 11) for engagement with the spline of the drive shaft; and 
a fastener (264) adjustably coupled to the first step linkage so as to clamp the spline engagement opening around the drive shaft (see column 24, lines 10-11), wherein upon loosening of the fastener the first step linkage is disengagable from the drive shaft such that the step is moveable from the extended position to the retracted position regardless of rotation of the 

Regarding claim 2, Leitner further teaches: wherein the first step linkage comprises an extending portion (238) and a clamping portion (formed by elements 254, 256, and 258) that is removable from the extending portion. See Fig. 11. 

Regarding claim 3, Leitner further teaches: wherein the extending portion and the clamping portion when assembled define the spline engagement opening. See Fig. 11. 

Regarding claim 4, Leitner further teaches: wherein the drive shaft (250) comprises a plurality of splines. See the splines in Fig. 11. 

Regarding claim 5, Leitner further teaches: wherein an internal perimeter of the spline engagement opening comprises one or more spline engaging sections (see element 252 in Fig. 11) that interlock with the plurality of splines of the drive shaft and one or more non-interlocking sections (the non-interlocking sections include the portions of the hole formed on clamping element portions 254, 256, 258; see Fig. 11).

claim 6, Leitner further teaches: a motor (246; see Fig. 9) operatively coupled to the drive shaft to move the step between the extended position and the retracted position. See also column 23, lines 47-63. 

Regarding claim 7, Leitner further teaches: a step attachment bracket (226) coupled to the step (224), wherein the first step linkage extends between the step attachment bracket and the drive shaft (see Fig. 9); a vehicle attachment bracket (including element 234, as best shown in Figs. 7 and 8, and element 248, as shown in Fig. 9) coupled to a vehicle; and a second step linkage (230a; see Figs. 7 and 9) rotatably coupled to each of the step attachment bracket and the vehicle attachment bracket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art of record relates to relevant vehicle steps and clamping assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618